DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on September 26th 2019 and December 18th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  For the purpose of consistency, either “supporting part” OR “supporting member” should be used.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 8, 9, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chellew et al. (US 2013/0031762; “Chellew”).
Regarding claim 1, Chellew discloses an electric tool (10) allowing an external battery pack (180, 181, 188) to detachably connect thereto (para. [0051]; via 17u, 17b), the electric tool (10) comprising a housing (12) and a motor (14; para. [0051]) installed in the housing (12); the electric tool further comprising:
a) a supporting part (12b) fixedly coupled to the housing (12); and
b) a terminal holder (17u) adapted to contact with terminals (the battery pack (180, 181, 188) inherently has positive and negative terminal endings which need to be connected to the tool (10). Furthermore, element 177 are the electrical contact pads, and the battery pack is therefore connected to said element) on an external battery pack (180, 181, 188) in order to form a consistent electrical connection (Fig. 9A; para. [0058]); the terminal holder (200) confined by the supporting member (12b; Fig. 2B) and in the meantime adapted to move relative to the supporting part (12b; Figs. 2A, 2B);
wherein the terminal holder (200) has a hollow shape (Fig. 5A) and is adapted to contact with the support member (12b) at an exterior surface of the terminal holder (200).
Regarding claim 2, Chellew discloses wherein the terminal holder (200) comprises an engaging part (105) which is movably coupled to the supporting part (12b; via element 15; Figs. 2A, 2B).
Regarding claim 8, Chellew discloses wherein the engaging part (105) comprises a pair of opposing projections on the exterior surface of the terminal holder (17u; Figs. 2A, 2B); the supporting part (12b) comprising, corresponding to each of the projections (105), a channel (116) receiving the projection (105) para. [0055]; the projections slide outward).
Regarding claim 9, Chellew discloses wherein each said channel (116) is formed by two ribs (see annotated diagram 1 below) formed at the housing (12) and separated apart from each other (Fig. 5A).
Regarding claim 12, Chellew discloses wherein the terminal holder (200) comprises, at its interior surface, a plurality of internal ribs (see annotated diagram 2 below) for holding a portion (in the instant case, the portions are the ribbed elements on element 188; Fig. 7) of the external battery pack (180, 181, 188).



    PNG
    media_image1.png
    475
    268
    media_image1.png
    Greyscale

Diagram 1


    PNG
    media_image2.png
    403
    384
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 15, Chellew discloses an apparatus, comprising an electric tool (10) according to any one of claims 1 to 14, and a battery pack (180, 181, 188); the battery pack (180, 181, 188) further comprising a base part (17b), and a connecting part (181) extending from the base part (17b; Fig. 6).
Regarding claim 16, Chellew discloses wherein the connecting part (181) comprises a pair of opposing battery terminals (the positive and negative battery terminals are inherently present on battery pack 180).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chellew et al. (US 2013/0031762; “Chellew”).
Regarding claim 13, Chellew discloses the terminal holder (17u).
Chellew fails to disclose wherein the terminal holder has a substantially ring shape.
It would have been an obvious matter of design choice to modify the terminal older with a substantially ring shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chellew et al. (US 2013/0031762; “Chellew”) in view of White et al. (US 2016/0204475; “White”).
Regarding claim 14, Chellew discloses the electric tool (10). 
Chellew fails to disclose wherein the electric tool is a chainsaw.
However, White teaches wherein an electric tool is a chainsaw (5003).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electric tool, as taught by .
Allowable Subject Matter
9.	Claims 3-7, 10 and 11 are allowed.
Regarding claim 3, Chellew et al. (US 2013/0031762; “Chellew”) is the most relevant prior art.
Chellew disclose the engaging part (105).
Chellew fails to disclose wherein the engaging part comprises at least one first rib formed on the exterior surface of the terminal holder and extending therefrom.
Regarding claim 6, Chellew et al. (US 2013/0031762; “Chellew”) is the most relevant prior art.
Chellew disclose the engaging part (105).
Chellew fails to disclose wherein the engaging part comprises at least one first rib formed on the exterior surface of the terminal holder and extending therefrom.
Regarding claim 10, Chellew et al. (US 2013/0031762; “Chellew”) is the most relevant prior art.
Chellew disclose the projections (105) and the implied electrical terminal (see claim 1 above).
Chellew fails to disclose wherein one each other projections there is mounted an electrical terminal.
Regarding claim 11, Chellew et al. (US 2013/0031762; “Chellew”) is the most relevant prior art.

Chellew fails to disclose wherein at least one said electrical terminal comprises a portion which is in a wavy shape.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731